riLED

JUN ZS 2019

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA | SQUTHERN DISTRICT OF CALIFORNIA

 

 

BY a DEBUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)

JAVIER GUEVARA-CORONEL (1)
Case Number: 3:19-CR-01441-JAH

Dana M. Grimes
Defendant’s Attorney

 

REGISTRATION NO. 73680-298

CT] -

THE DEFENDANT:

pleaded guilty to count(s) One of the Information.
was found guilty on counit(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section / Nature of Offense Count
8:1326{A},(B) - Removed Alien Found In The United States (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(1 The defendant has been found not guilty on count(s)

 

L] Count(s) dismissed on the motion of the United States.

Bh] Assessment: $100.00 waived.

JVTA Assessment*: $
LI

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine C1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

June 24, 2019

‘Wh, of Imposition of Woo

Joan wv A. oud
ITED STATES DISTRICT JUDGE

 

3:19-CR-01441-JAH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JAVIER GUEVARA-CORONEL (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01441-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months as to count 1.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OU

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
C] at A.M. on

 

C1 asnotified by the United States Marshal.

q The defendant shali surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
QO) as notified by the United States Marshal.
LI as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-01441-JAH
